Citation Nr: 0021946	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ventral hernia, also 
claimed as residuals of a stomach injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had service in the National Guard from November 
1960 to May 1961 and served on active duty from July 1961 to 
June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA).  

The Board granted service connection for bilateral hearing 
loss in an August 1998 decision, and remanded the issues of 
service connection for a ventral hernia to include residuals 
of a stomach injury and tinnitus for additional development.  
An October 1999 rating decision granted service connection 
for tinnitus and awarded a 10 percent disability rating.  
This represents a complete grant of the benefit sought. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  There is no competent medical evidence of record of a 
current ventral hernia.

3.  There is no competent medical evidence of record 
attributing the residuals of a stomach injury to service or 
to an event or injury therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a stomach injury, to include a ventral hernia 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

A review of the record reveals that an examination conducted 
in April 1961 in conjunction with the veteran's release from 
the National Guard showed a 3 inch appendectomy scar.  The 
service medical records for his period of active duty reflect 
no evidence of a stomach injury.  He was seen at the 
dispensary in November 1963 with complaints of recent trouble 
keeping food down

The veteran was then seen in March 1963 at the dispensary for 
pain in the right testicle.  There was no evidence of a 
hernia.  In June 1964 the veteran was seen for functional 
gastrointestinal complaints, with a note that the examiner 
doubted ulcer and prescribed Librium and Donnatal.  

The June 1964 separation examination revealed no complaint 
regard the veteran stomach.  The examination clinically 
evaluated all pertinent systems as normal.

An October 1993 letter from the veteran stated that there was 
a knot in his upper stomach caused from an injury in a 
parachute jump.  The veteran stated that he had participated 
in a mass tactical parachute drop on March 1964.  He jumped 
from a C130 aircraft at 1250 feet.  He was outfitted with a 
"PAE bag", which was a large canvas bag, which reached from 
the top of the feet to just under the reserve parachute, 
which was attached to a harness on the chest.  The bag was 
filled with weapons, a claymore mine, and a roll of 
communication wire.  When he hit the ground the bag jammed 
under his rib cage against his stomach that caused him pain.  
When he left the drop zone and turned in his parachute he 
told the sergeant in charge that he had been hurt by the PAE 
bag jamming into his stomach and asked him to make a report.  
He was told to forget it, and that they did not have sick 
call for paratroopers.  After the maneuver ended and he 
returned to base he told his sergeant that he had been hurt 
and requested to go on sick call and that he had reported the 
injury to the sergeant in charge of the drop zone.  

The veteran stated that he was told that if he knew what was 
good for him and he was a real airborne trooper that he had 
better forget it.  The sergeant stated that the veteran would 
be setting a bad example for the others.  The veteran stated 
that during that era a soldier had very little rights and was 
cautious to exercise those that he had due to strict 
discipline and of the threat of reprisal.  It was common to 
be threatened with permanent K.P. or permanent latrine 
orderly for going on sick call.  Over the years his stomach 
continued to give him problems because of the injury he 
received on that parachute jump.

A VA examination was conducted in November 1993.  At that 
time the veteran stated that after the accident involving his 
stomach he continued to have pain in his abdomen and that he 
would vomit on occasion following meals.  The subjective 
complaints were that he had a painful knot in his stomach 
about three inches above the navel.  It was gradually 
becoming more prominent.  His stomach hurt when trying to do 
sit-up exercises.  He did not have any vomiting at the 
present time or recently.  

The examination showed that there was tenderness to 
palpitation over the abdomen above the navel.  It felt to the 
examiner like there was a small ventral hernia.  There were 
no abnormal bowel sounds.  His current weight was 174 pounds.  
The veteran's maximum weight in the past year was 178 pounds.  
The veteran was not anemic.  There was no vomiting at the 
present time although he did have occasional nausea.  There 
was no hematemesis or melena in the stool.  The area of pain 
was tenderness about three inches above the navel.  This had 
been continuous since discharge.  The diagnosis was a 
possible ventral hernia with protrusion of the stomach.

The veteran submitted private medical records from June 1996 
to December 1996 showing treatment for various complaints.  
September and October 1998 statements from two former 
employees, both nurses, of a private physician are to the 
effect that the veteran was seen by the physician in October 
1964 and on occasions thereafter.  The employees stated that 
to the best of their knowledge that the veteran's complaint 
was his stomach.  One of the letters indicated that on one 
occasion the veteran was admitted to the clinic for tests and 
stayed for 24 hours.  Both individuals stated that they did 
not know the diagnosis or the treatment administered to the 
veteran for his complaint.  Upon leaving his practice, the 
private physician stored his medical records in a room above 
a drugstore, which was also part of the building, which 
housed a department store.  The building was completely 
destroyed by fire, including all of the medical files.

The veteran's wife stated in a December 1998 letter that she 
had been married to the veteran for the past 38 years.  She 
stated that in March 1964 the veteran was participating in 
stimulated combat exercise in which he parachuted from an 
airplane.  After this parachute jump he began to complain his 
stomach gave him problems, and many times he would vomit on a 
daily basis.  Upon his discharge from service he visited a 
private physician.  She indicated that he had undergone 
tests, a fluoroscopy, and was given medications that she 
could not recall.  She stated that finding employment was 
difficult for the veteran.

A VA examination was conducted in April 1999.  At that time 
the veteran described the March 1964 injury.  He reported 
that he felt pain and saw a field medic who gave him two 
APCs. He was advised not to go on sick call.  He did not seek 
any further medical attention for the remaining three months 
of his military service.  The veteran stated that the pain 
continued during that period and had continued essentially 
unchanged to the present time.  He stated that in October 
1964 he sought medical attention from a private physician who 
had him in a clinic overnight and did some tests.  He did not 
know the results of the tests and was not given any 
diagnosis.  He stated that all the medical records have 
disappeared apparently because of a fire.  Since 1964, he did 
not seek any medical attention until 1993 when he stated that 
he went to the VA due to pain.  The veteran stated that he 
had an upper gastrointestinal series done on November 1993 
which was essentially normal except for a mild prominence of 
the gastric and duodenal mucosa.  There was no mention of a 
hiatal hernia.

According to the veteran a physician at that time told him 
that the pain was probably due to a ventral hernia.  He 
described this pain as a moderate pain limited to his 
epigastrium with no radiation of any kind.  He stated that 
the pain occurred approximately two to three times a week and 
was not related to meals.  He could bring the pain on to some 
extent by raising up or by leaning back.  The pain lasted an 
hour.  Initially it was moderately severe and then became 
nagging.  He felt like he had a knot in his stomach.  
Approximately two to three times a week he had a transient 
period of nausea which was not related to the pain.  He 
denied vomiting or hematesmis.  His appetite was good and his 
body weight had been stable at about 180 pounds.  He was 
currently being treated for depression with Prozac, Xanax, 
and Ambien.  He also took Norvasc for hypertension and used a 
non-steriodal anti-inflammatory drug for generalized 
osteoarthritis.

The examination showed that the abdomen was soft with normal 
bowel sounds.  The spleen was not palpable.  The liver was 
not enlarged to percussion or palpitation.  There were no 
other abdominal masses felt.  There was no evidence of a 
ventral hernia, either by direct palpation or with the 
veteran raising his head.  He did complain of discomfort with 
head raising and also complained of discomfort with light 
palpitation over the muscles in the epigastrium.  The 
extremities showed good femoral pulses without peripheral 
edema.  The diagnoses included no evidence of ventral hernia 
on physical examination and chronic epigastric pain, 
gastritis.

II. ANALYSIS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81. 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a claim is not well grounded VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  See, Murphy, at 81; see, also, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 1991).  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

To summarize, lay statements and testimony describing a 
symptom of a disorder or an incident which occurred during 
service are considered to be competent evidence.  However, a 
lay person is not competent, in the absence of evidence 
demonstrating that he or she has medical training or 
expertise, to render medical findings or opinions.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran has 
indicated that he sustained a stomach injury during a 
parachute jump.  However, this fact, in and of itself, is 
insufficient to establish service connection.  There must be 
competent medical evidence which shows the presence of a 
current disability which is related to the reported inservice 
injury.

In this regard, the service medical records, to include the 
separation examination. do not medically confirm the presence 
of a chronic stomach disorder, to include a ventral hernia.  
Although the veteran was seen in March 1963 for stomach 
complaints, the physician indicated that the complaints were 
functional. 

As indicated by the statement from two nurses, the first 
post-service clinical evidence of problems with his stomach 
was in October 1964 when he was seen for stomach complaints.  
However, the nurses were unable to recall the diagnosis nor 
did they indicate the approximate length of time the veteran 
was treated by the private physician. 

The April 1999 VA examination showed no evidence of a ventral 
hernia.  The examiner diagnosed gastritis.  However, the 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record which 
relates the current stomach disorder to service or an 
incident therein.  Additionally, the medial evidence does not 
establish continuity of symptomatology.  Accordingly, the 
claim is not well grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

The Board views the information provided in the statement of 
the case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for a ventral hernia to include stomach 
injury residuals.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

Entitlement to service connection for ventral hernia, also 
claimed as residuals of a stomach injury is denied as not 
well grounded.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


